t c summary opinion united_states tax_court thomas e dykes and sally a dykes jaske petitioners v commissioner of internal revenue respondent docket no 9866-09s filed date mary m gillum for petitioner thomas e dykes sally a dykes jaske pro_se caroline r krivacka for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax on the basis of the omission of dollar_figure of retirement income petitioners now agree that the dollar_figure of retirement income is subject_to tax and respondent agrees that petitioners are entitled to a dollar_figure telephone_excise_tax credit therefore the only issue remaining is whether sally a dykes jaske petitioner is entitled to relief from joint liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in tennessee thomas e dykes mr dykes received dollar_figure of disability pension income in from the national electrical benefit fund petitioner was aware that mr dykes received the pension income in petitioner prepared petitioners’ joint federal_income_tax return petitioner reflected the pension income on the timely filed tax_return but did not include it as taxable_income petitioners were divorced in and petitioner has since remarried on date respondent received from petitioner a form_8857 request for innocent spouse relief petitioner asserts that when mr dykes began to receive the disability pension she had been advised by a certified_public_accountant that the payments were not taxable petitioner also states that she cannot afford to pay mr dykes’ bills on the form_8857 petitioner lists dollar_figure of monthly income and dollar_figure of monthly expenses petitioner’s adjusted_gross_income in was reported on her federal_income_tax return in the amount of dollar_figure which is dollar_figure of monthly income discussion sec_6015 provides three types of relief from joint liability subsection b provides a form of relief available to joint filers in order to qualify under subsection b petitioner must not have known or had reason to know at the time the return was signed that there was an understatement petitioner was aware of the pension income paid to mr dykes knowledge of the omitted income is sufficient to disqualify her this court has stated that where the spouse claiming relief under sec_6015 or c had actual knowledge of the transaction giving rise to omitted income relief was not available 116_tc_198 115_tc_183 affd 282_f3d_326 5th cir therefore petitioner had reason to know of the understatement and relief is not available under sec_6015 subsection c provides for relief from liability for a deficiency when a joint_return was filed and the taxpayers are no longer married are legally_separated or lived apart ie were not members of the same household sec_6015 a taxpayer is not eligible for relief under subsection c if the commissioner demonstrates that the taxpayer had actual knowledge of the items giving rise to the deficiency sec_6015 it is clear that petitioner had actual knowledge of the omitted income petitioner’s belief that the income was not subject_to tax does not affect her actual knowledge that the income was received accordingly petitioner is not eligible for relief under sec_6015 in cases where relief is unavailable under sec_6015 and c sec_6015 gives the commissioner authority to grant equitable relief on the basis of all the facts and circumstances revproc_2003_61 2003_2_cb_296 the factors set forth in revproc_2003_61 supra include inter alia whether the nonrequesting spouse abused the requesting spouse whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability under a divorce decree or agreement whether there was significant benefit to the requesting spouse and whether the requesting spouse would suffer economic hardship if relief were not granted id sec_4 c b pincite there are no allegations of spousal abuse and no provision for the payment of any_tax liabilities in the divorce decree although there has been no significant benefit to petitioner both she and mr dykes received the benefit of not paying tax on the pension income on the basis of the facts herein the only potential basis for providing equitable relief under sec_6015 is financial hardship at trial petitioner’s testimony was short and petitioner simply stated that she could not pay the tax considering the tax amounts involved and the information in the record we find her conclusory statement unconvincing petitioner has not established that she is entitled to equitable relief under sec_6015 to reflect the foregoing decision will be entered under rule
